DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1, 17, and 18 are allowed. Therefore dependent claims 2-16 are allowed, as they are dependent upon an allowed claim.
Claims 1, 17, and 18 contain allowable subject matter. Therefore dependent claims 2-16 contain allowable subject matter, as they depend from one of claim 1, 17, and 18 contain all subject matter disclosed in the claim from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method for determining a time offset for a video segment of a video stream using metadata, the metadata comprising time information of at least one of a start time and an end time of the video segment, the method being performed by a video network node, the method comprising: extracting a first video part and a second video part from the video stream, each of which comprising a common video segment; identifying a sequence of video frames in the first video part that represents the common video segment; and determining the time offset based on a time difference between an end-point frame of the identified sequence of video frames and the time information in the metadata.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426